DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claim is directed to a
program (computer software) including nonfunctional descriptive material. Data structures/computer software not claimed as embodied in a non-transitory computer-readable media are descriptive material per se and are not statutory because they are neither physical “things” nor statutory processes. See, e.g.
Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory)
and merely claiming nonfunctional descriptive material stored in a computer-readable medium does not
make it statutory. See MPEP 2106.IV.B.1. The claims should be amended to include "A non-transitory
computer readable medium on which...".
Allowable Subject Matter
Claims 1-19 contain allowable subject matter over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The claimed invention is directed to an observation device comprising: a first polarization section that irradiates a biological tissue with polarization light of a first polarization direction. The independent claims identify the feature of “a rotation control section that rotates each of the first polarization direction and the second polarization direction such that an intersection angle between the first polarization direction and the second polarization direction is maintained; and a calculation section that calculates biological tissue information related to the biological tissue on the basis of a change in intensity of the polarization component of the second polarization direction according to rotation operation performed by the rotation control section”. The closest prior art, Awatsuji et al discloses method and apparatus for polarization imaging, either taken singularly or combination fails to anticipate or render the above underlined limitations obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
POTSAID BENJAMIN MICHAEL et al discloses compact, low dispersion, and low aberration adaptive optics scanning system.
	Awatsuji et al discloses method and apparatus for polarization imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        June 7, 2022.